UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7593



RUDOLPH RENFROW,

                                              Plaintiff - Appellant,

          versus


EDWARD C. MORRIS, Deputy Director Virginia
Department of Corrections; EDDIE PEARSON,
Chief Warden, Sussex II State Prison; JAMILLA
F. BURNEY, Assistant Warden Sussex II State
Prison; EARLY T. TURNER, Unit Manager, Build-
ing #1 Sussex II State Prison; WANDA ROLLINS,
Operations Officer Sussex II State Prison;
JOHN THOMAS, Deputy Director; DISTRICT OF
COLUMBIA DEPARTMENT OF CORRECTIONS; HULON L.
WILLIS, JR., Contract Monitor, District of
Columbia Department of Corrections,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CA-01-9-3)


Submitted:   January 17, 2002             Decided:   January 29, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Rudolph Renfrow, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Rudolph Renfrow, a Virginia inmate, appeals the district

court’s order denying relief on his 42 U.S.C.A. § 1983 (West Supp.

2001) complaint under 28 U.S.C.A. § 1915A (West Supp. 2000).    We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we affirm on the reasoning of

the district court. See Renfrow v. Morris, No. CA-01-9-3 (E.D. Va.

Aug. 15, 2001).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2